Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 2, 7-10, 12 and 14-20 are all the claims.
2.	Claims 3-6, 11 and 13 are canceled and Claims 2, 12, 14 and 18 are amended in the Response of 8/19/2022.
3.	Claims 2, 7-10, 12 and 14-20 are all the claims under examination.
4.	This Office Action is final.

Information Disclosure Statement
5.	The IDS of 8/19/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Specification
6.	The objection to the specification for informalities is withdrawn. Applicants have amended the specification to rectify the deficiencies for the improper use of the term, e.g., BiaCore, Vectibix® [00169], Adcetris® and Mylotarg® [00184], etc., which is a trade name or a mark used in commerce.
 
Claim Objections
7.	The objection to Claims 2-20 because of informalities is moot for the canceled claims and withdrawn for the pending claims.
	a) The objection to Claims 2-12 and 15-20 for the phrase “heterodimer-promoting domain” where no structure is suggested is withdrawn. Applicants have amended Claim 2 to clarify that a Heterodimer-Promoting Domain is an E-coil Domain or K-coil Domain and specifies structure for each Domain in part (G). Part (G) in claim 2 is also amended to specify structure for a Cysteine-Containing Domain.
	b) The objection to Claims 2-20 for the phrase “capable of immunospecifically binding” because it is inherently incongruous for the domain to be capable of a binding property and specific in its binding property for the same antigen is withdrawn. Applicants have amended Claim 2 to delete the term.
c) The objection to Claims 2-20 for the demarcation or notation for “(II)” and “(III)” is withdrawn. The entire description of the invention is set forth by the generic elements (I)-(III) and which elements (II) and (III) are intended to be integrated into the three polypeptide structures of element (i).
d) The objection to Claims 2-20 for the phrase “Cysteine-Containing Domain” is withdrawn. Applicants have amended Claim 2 in Part (G) to specify the structure for a Cysteine-Containing Domain.
e) The objection to Claims 2-20 for the phrase “A tri-specific binding molecule” is withdrawn in view of the preamble to recite a multi-chain polypeptide which contains the trispecific binding molecule.
f) The objection to Claim 18 in reciting “chosen from” is withdrawn. Applicants have amended the claim to replace the phrase with “selected from”.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claim.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
9.	The rejection of Claims 2-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims.  
Applicants allegations that Figures 4C, 4D, 4E and 4F of the original application illustrate all combinations of structures recited for the first, second and third polypeptide chains in parts (B), (C) and (D) of claim 2 in addition to their amendment of Claim 2 to recite the structure of each of the linkers and domains specified in part (G) of the claim are found to be persuasive in overcoming the rejection.

Claim Rejections - 35 USC § 103
10.	The rejection of Claims 2, 15, 18 and 20 under 35 U.S.C. 103 as being obvious over Kellner et al (20100291112; IDS of 6/17/2020) in view of Macrogenics (WO 2012018687; IDS of 6/17/2020) is withdrawn.
	Applicants have amended Claim 2 to recite the elements under section (G) that are not otherwise taught or suggested in the applied reference art.

Double Patenting
11.	The rejection of Claims 2-8, 10-18, and 20 on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10647768 is withdrawn. The terminal disclaimer filed on 8/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10647768 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

12.	The provisional rejection of Claims 2, 4-5, 708, 10-12, 16-18 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 7-8, 10, 12 14, 18 and 22 of copending Application No. 16/818,893 (reference application US 20200207850) is withdrawn. The terminal disclaimer filed on 8/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/818,893 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	The rejection of Claims 2-20 (2, 7-10, 12 and 14-20) on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10633440 is moot for the canceled claims and maintained for the pending claims. 
	Applicants allegation that the instant application is a “true divisional application” absent any comments with the respect to there being technical differences and distinctions between the claim set is not found persuasive. Further, it is noted that Applicants do not dispute that the claims between the conflicting cases are not patentably distinct. The instant examiner proffers that patent term is only one of two reasons why the Office requires filing a TD. 
i) Patent term
If more than one patent could be obtained on the same invention, an inventor could extend the period of exclusivity beyond what the law intends (See In re Goodman, 11 F3d. 1046, 1053 (Fed. Cir. 1993); General Foods Corp v. Studiengesellschaft Kohle MbH, 972 F.2d 1271, 1279-80 (Fed. Cir. 1992) (“The basic concept of double patenting is that the same invention cannot be patented more than once, which, if happened, would result in a second patent which would expire some time after the original patent and extend the protection timewise”). For example, and as in the present case, an inventor could apply for one patent in 2005 and a second on the same invention in 2015, thereby obtaining the equivalent of a 30 year patent. To prevent this result, the previous examiner (and the instant examiner agrees) that where the subject matter is essentially duplicative to that of the ‘185 patent, the instant claims are unpatentable in the absence of a terminal disclaimer.
ii) One patent to each invention per inventor
	TDs are also required to link two cases together so that two patents to the same or a similar invention cannot be sold separately. An inventor is entitled to one patent on one invention (see In re Leonardo, 119 F.3d 960, 965 (Fed. Cir. 1997).
The double patenting rejection may be obviated by filing a terminal disclaimer in accordance with 37 CFR 1.321(d). See MPEP § 804 and § 804.02. 
The rejection is maintained.

Conclusion
14.	No claims are allowed.
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643